                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF INDIANA
                                 HAMMOND DIVISION

 In Re:                                            Case No. 20-20748

 Alexander Odongo Winder
                                                   Chapter 13

 Debtor.                                           Judge James R. Ahler

                       OBJECTION TO AMENDED CHAPTER 13 PLAN


          Greyt Estates, LLC (“Creditor”), by and through their undersigned counsel, hereby

objects to the Debtor’s Amended Chapter 13 Plan filed in the above referenced case. Creditor

holds a secured interest in the Real Estate located at 2437 W 21st Avenue, Gary, IN 46404.

Creditor is in the process of filing a Proof of Claim which will list a secured claim amount in the

approximate amount of $33,302.98. The Chapter 13 Plan currently provides for the claim to be

cram down to a value amount of $20,000.00. Creditor believes plan undervalues the claim

amount.

          The Amended Chapter 13 Plan does not adequately protect the Creditor’s interest in said

Property and should be denied confirmation.



                                                   Respectfully Submitted,

                                                   /s/ Molly Slutsky Simons
                                                   Molly Slutsky Simons (OH 0083702)
                                                   Sottile & Barile, Attorneys at Law
                                                   394 Wards Corner Road, Suite 180
                                                   Loveland, OH 45140
                                                   Phone: 513.444.4100
                                                   Email: bankruptcy@sottileandbarile.com
                                                   Attorney for Creditor
                                CERTIFICATE OF SERVICE

I certify that on June 1, 2020, a copy of the foregoing Objection was filed electronically. Notice
of this filing will be sent to the following party/parties through the Court’s ECF System.
Party/parties may access this filing through the Court’s system:

       Kevin M. Schmidt, Debtor’s Counsel at courtmail@kmslawoffice.net

       Paul R. Chael, Trustee at aimee@pchael13.com

       Office of the U.S. Trustee at USTPRegion10.SO.ECF@usdoj.gov

I further certify that on June 1, 2020, a copy of the foregoing Objection was mailed by first-class
U.S. Mail, postage prepaid and properly addressed to the following:

       Alexander Odongo Winder
       2437 W. 21st Avenue
       Gary, IN 46404

                                                   /s/ Molly Slutsky Simons
                                                   Molly Slutsky Simons (OH 0083702)
                                                   Attorney for Creditor
